       Case 1:19-cv-01504-SHR-EB Document 56 Filed 08/25/20 Page 1 of 12




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANDRE LEWIS,                                    :
    Plaintiff                                   :
                                                :               No. 1:19-cv-1504
                v.                              :
                                                :               (Judge Rambo)
SUPERINTENDENT                                  :
MASON, et al.,                                  :
    Defendants                                  :

                                     MEMORANDUM

        This matter is before the Court pursuant to the motion to compel (Doc. No.

52) filed by pro se Plaintiff Andre Lewis(“Plaintiff”) and Defendants’ response

thereto (Doc. No. 55). 1 For the following reasons, the Court will grant in part and

deny as moot in part Plaintiff’s motion.

I.      BACKGROUND

        On September 30, 2019, while incarcerated at SCI Retreat, Plaintiff initiated

the above-captioned action by filing a motion for a preliminary injunction and

temporary restraining order against Defendants Superintendent Mason (“Mason”),


1
  While Plaintiff has not filed a reply brief, the Court notes that it is “under no obligation to refrain
from considering Plaintiff’s motion until he file[s] a reply brief.” King v. Mansfield Univ. of Pa.,
No. 1:11-cv-1112, 2015 WL 871693, at *3 (M.D. Pa. Feb. 27, 2015). The Local Rules of this
Court make clear that the Court has unlimited authority to decide a motion before the expiration
of the typical briefing schedule. See M.D. Pa. L.R. 7.6 (noting that “[n]othing in this rule shall be
construed to limit the authority of the [C]ourt to grant any motion before expiration of the
prescribed period for filing a brief in opposition”). The Court finds that the issues have been
adequately briefed in Plaintiff’s motion as well as Defendants’ response such that any reply by
Plaintiff “would [not] have any material impact” on the Court’s decision. See Witasick v. Minn.
Mut. Life Ins. Co., No. 12-3474, 2015 WL 758316, at *1 n.3 (D.N.J. Feb. 23, 2015).
     Case 1:19-cv-01504-SHR-EB Document 56 Filed 08/25/20 Page 2 of 12




Deputy Banta (“Banta”), Deputy Stedler (“Stedler”), C/O Jones (“Jones”), C/O

Roxby (“Roxby”), and Lieutenant Contreras (“Contreras”). (Doc. No. 1.) On

September 5, 2019, Plaintiff filed a complaint pursuant to 42 U.S.C. § 1983 against

Defendants John E. Wetzel (“Wetzel”), Mason, Captain Eustice (“Eustice”),

Lieutenant Klick (“Klick”), Contreras, C/O Zabresky (“Zabresky”), C/O Phan

(“Phan”), Jones, Roxby, and C/O Gruden (“Gruden”). See Lewis v. Wetzel, No.

1:19-cv-1543 (M.D. Pa.). In an Order entered on September 11, 2019, the Court

consolidated these actions because they “involve several of the same Defendants,

arise from a common set of operative facts, and involve common questions of law.”

(Doc. No. 7 at 2.)

      On December 2, 2019, Defendants filed a motion for a more definite statement

pursuant to Rule 12(e) of the Federal Rules of Civil Procedure. (Doc. No. 23.) On

January 24, 2020, the Court received from Plaintiff a document in which he stated

that he wished to dismiss Banta and Stedler as Defendants. (Doc. No. 29.) Plaintiff

also stated that he wanted to “withdraw this suit with leave to amend the complaint.”

(Id.) In an Order dated January 27, 2020, the Court dismissed Defendants Banta and

Stedler with prejudice and granted Plaintiff leave to file an amended complaint

within thirty (30) days. (Doc. No. 31.) On February 5, 2020, the Court received a

letter from Plaintiff, asking to withdraw his suit with leave to amend or refile the

                                         2
      Case 1:19-cv-01504-SHR-EB Document 56 Filed 08/25/20 Page 3 of 12




complaint. (Doc. No. 33.) In an Order dated February 10, 2020, the Court directed

Plaintiff to either file his amended complaint by February 26, 2020 or notify the

Court by that date if he wished to voluntarily dismiss the above-captioned action.

(Doc. No. 34.)

       The Court received Plaintiff’s amended complaint on February 21, 2020.

(Doc. No. 35.)2 In his amended complaint, Plaintiff named Mason, Contreras, Phan,

Zabresky, Jones, Roxby, Klick, and Wetzel as Defendants. (Doc. No. 35.) He avers

that from June 27-29, 2019, while he was incarcerated at SCI Retreat, Defendants

Phan, Jones, Roxby, Klick, Contreras, and Zabresky “all denied [him] liquid. They

turned off all [his] cell water trying to kill [him] by dehydration.” (Id. at 5.) Plaintiff

notified Defendant Mason of the lack of water on June 28, 2019 and alleges that she

responded by telling him to stop “giving [her] staff a hard time.” (Id.) Plaintiff did

not receive water until 5:00 a.m. on June 29 or 30, 2019 “after a medical emergency.”

(Id.) He maintains that he “suffered dehydration, chest pains, craps, and shortness

of breath,” and that a Registered Nurse “had to call for help to hydrate [him] and

give [him a] breathing treatment.” (Id.) Plaintiff asserted violations of his First and

Eighth Amendment rights. (Id. at 3.)


2
 In an Order dated February 25, 2020, the Court denied as moot Defendants’ motion for a more
definite statement given that Plaintiff had filed an amended complaint. (Doc. No. 36.)

                                             3
     Case 1:19-cv-01504-SHR-EB Document 56 Filed 08/25/20 Page 4 of 12




      Defendants filed a motion to dismiss the amended complaint on March 10,

2020. (Doc. No. 37.) Plaintiff did not file a response. In a Memorandum and Order

dated April 23, 2020, the Court granted in part and denied in part the motion to

dismiss. (Doc. Nos. 40, 41.) Specifically, the Court granted the motion as to

Plaintiff’s claims against Defendant Wetzel and his First Amendment retaliation

claim but denied it as to his Eighth Amendment claims against Defendants Mason,

Contreras, Phan, Zabresky, Jones, Roxby, and Klick. (Id.) The Court granted

Plaintiff leave to file a second amended complaint and advised him that if he did not

file a second amended complaint this matter would proceed on his Eighth

Amendment claims only. (Id.)

      On May 20, 2020, the Court received from Plaintiff a letter indicating that he

would not be filing a second amended complaint. (Doc. No. 44.) Accordingly, in

an Order dated May 21, 2020, the Court dismissed Defendants Wetzel, Eustice, and

Gruden; noted that this matter would proceed as to Plaintiff’s Eighth Amendment

claims against Defendants Mason, Contreras, Phan, Zabresky, Jones, Roxby, and

Klick; and directed the parties to complete discovery by November 18, 2020. (Doc.

No. 45.)




                                         4
      Case 1:19-cv-01504-SHR-EB Document 56 Filed 08/25/20 Page 5 of 12




II.   DISCUSSION

      In his motion, Plaintiff requests that the Court compel Defendants to produce

A-ISO camera cell video footage from June 29-June 30, 2019. (Doc. No. 52 at 1.)

He also seeks “medical notes, records/documents of June 29, 2019, from [registered]

nurse Sharon Nichol, in regards to being [fed] liquid at or around 3 am to 5 am, due

to being severely dehydrated.”         (Id.)   The discovery request and Defendants’

response at issue states as follows:

      PLEASE NOTE: The documents referenced in responses are not
      attached. You may contact the Assistant to the Superintendent at your
      institution, via an Inmate’s Request to Staff Member, to request that
      arrangements be made for you to review the responsive documents.

      Request No. 1: Any and all evidence that the defense plants to present
      during the Court of this pending legal matter, including, but not limited
      to, Video footage for the date of June 29, 2019 in the A-ISO Camera
      Cell; Video footage for the date of June 28, 2019 in the A-ISO Camera
      Cell; Video footage for the date of June 39, 2019 in the A-ISO Camera
      Cell; Video footage for the date of September 30, 2019 in the BMU
      Day room; Written Statements; Medical files; Grievances;
      Investigation reports; Disciplinary actions; Witness Statements; and
      any other evidence known or otherwise unknown that may be used.

      Response: OBJECTION. Defendants OBJECT to this request as being
      vague and open to multiple interpretations.

      Defendants further OBJECT to this request as being overly broad,
      premature, burdensome, and exceeding the scope of discovery under
      Fed. R. Civ. P. 26(b), in that Defendants have not yet identified the
      documents they plan to present during the Court of this pending legal
      matter.

                                               5
     Case 1:19-cv-01504-SHR-EB Document 56 Filed 08/25/20 Page 6 of 12




      Defendants further object to this request because it seeks information
      not relevant to any party’s claim or defense. By way of further answer,
      Defendants note that the only claim before the Court in this action relate
      to an alleged Eighth Amendment violation for denial of water alleged
      to have occurred on the date of June 27, 2019 through June 30, 2019.
      See ECF 40.

      Defendants further OBJECT to the request as being overly broad and
      disproportionate to the needs of this case and would cause an undue
      burden and expense on Defendants to search for and produce all
      “written statements” without further delineation or specification. By
      way of further answer, Plaintiff must comply with the requirements of
      Fed. R. Civ. P. 34 to “describe with reasonable particularity each item
      or category of items” and, when submitting a request, take into account
      the burden placed on the responding party. See, e.g., Mancia v.
      Mayflower Textile Servs. Co., 253 F.R.D. 354, 358 (D. Md. 2008).

      Defendants further OBJECT to this request as seeking privileged
      information.

      Without waiver of the foregoing objections, Defendants are hereby
      producing    documents       marked      for    production     as
      DEF.000001:DEF000307.

(Doc. No. 55 at 25-26.) In response, Defendants assert that Plaintiff’s motion should

be denied for his failure to comply with the applicable rules and because they have

already produced responsive documents. (Id. at 2.)

      It is well-established that rulings concerning the proper scope of discovery

and the extent to which discovery may be compelled are within the Court’s

discretion. See Wisniewski v. Johns-Manville Corp., 812 F.2d 81, 90 (3d Cir. 1987).

The Court’s decision regarding the conduct of discovery, including whether to

                                          6
     Case 1:19-cv-01504-SHR-EB Document 56 Filed 08/25/20 Page 7 of 12




compel disclosure of materials sought in discovery, will only be disturbed upon a

showing of an abuse of discretion. Marroquin-Manriquez v. I.N.S., 699 F.2d 129,

134 (3d Cir. 1983). A party “may obtain discovery regarding any non-privileged

matter that is relevant to any party’s claim or defense and proportional to the needs

of the case.” Fed. R. Civ. P. 26(b)(1). Rule 26(b)(1) provides for a broad scope of

discovery. Accordingly, courts often—and appropriately—liberally apply discovery

rules. See Clements v. N.Y. Cent. Mut. Fire Ins. Co., 300 F.R.D. 225, 226 (M.D. Pa.

2014) (citing Great W. Life Assurance Co. v. Levithan, 152 F.R.D. 494, 497 (E.D.

Pa. 1994)). Nonetheless, a “valid claim[] of relevance or privilege” operates to

restrict a court’s otherwise broad discretion under Rule 26(b)(1). See McConnell v.

Canadian Pac. Realty Co., 280 F.R.D. 188, 192-93 (M.D. Pa. 2011).

      Defendants first maintain that Plaintiff’s motion to compel should be denied

because of his failure to comply with applicable rules, including Local Rule 5.4(c)

and Federal Rules of Civil Procedure 26 and 37(a). (Doc. No. 55 at 6-11.) The

Court considers Defendants’ arguments in turn below.

      Local Rule 5.4(c) provides that “[i]f relief is sought under any of the Federal

Rules of Civil Procedure, a copy of the discovery matters in dispute shall be filed

with the [C]ourt contemporaneously with any motion filed under these rules by the

party seeking to invoke the [C]ourt’s relief.” M.D. Pa. L.R. 5.4(c). Defendants

                                         7
      Case 1:19-cv-01504-SHR-EB Document 56 Filed 08/25/20 Page 8 of 12




argue that “Plaintiff’s persistent failure to comply with this rule is troubling when

viewed in the context of his actual filing.” (Doc. No. 55 at 7.) Specifically,

Defendants assert that Plaintiff “drastically misquotes” the discovery matters in

dispute. (Id.) While the Court recognizes that Plaintiff did not file a copy of the

discovery matters in dispute with his motion to compel, Defendants’ inclusion of

such with their brief in opposition permits the Court to consider the merits of

Plaintiff’s motion. Accordingly, the Court declines to deny Plaintiff’s motion on the

basis that he failed to comply with Local Rule 5.4(c).

       Defendants also argue that Plaintiff failed to comply with the requirements of

Federal Rule of Civil Procedure 37(a). That rule provides that a motion to compel

“must include a certification that the movant has in good faith conferred or attempted

to confer with the person or party failing to make disclosure or discovery in an effort

to obtain it without court action.” Fed. R. Civ. P. 37(a). While the Court recognizes

that Defendants are correct in that Plaintiff failed to include this certification, in light

of Plaintiff’s status as an incarcerated pro se litigant, the Court declines to deny his

motion on this basis.

       Defendants also maintain that Plaintiff’s motion should be denied because he

has failed to show that his requests are within the scope of discovery pursuant to

Rule 26. (Doc. No. 55 at 9-11.) Rule 26 provides, in pertinent part, that:

                                             8
      Case 1:19-cv-01504-SHR-EB Document 56 Filed 08/25/20 Page 9 of 12




          Parties may obtain discovery regarding any nonprivileged matter that
          is relevant to any party’s claim or defense and proportional to the needs
          of the case, considering the importance of the issues at stake in the
          action, the amount in controversy, the parties’ relative access to
          relevant information, the parties’ resources, the importance of the
          discovery in resolving the issues, and whether the burden or expense of
          the proposed discovery outweighs its likely benefit. Information within
          this scope of discovery need not be admissible in evidence to be
          discoverable.

Fed. R. Civ. P. 26(b)(1). Defendants assert that Plaintiff has failed to demonstrate

that the requested videos are encompassed within Rule 26(b)(1). (Doc. No. 55 at

10.) They maintain further that Plaintiff is requesting what amounts to 24 hours of

video recordings, which presents its own issues. (Id.) Defendants also argue that

they have responded to Plaintiff’s request by producing extensive written documents

and that they are “not withholding video recordings as was opined by Plaintiff.” (Id.

at 11.)

          Plaintiff’s remaining claim asserts that Defendants Mason, Contreras, Phan,

Zabresky, Jones, Roxby, and Klick violated his Eighth Amendment rights by turning

off the water to his cell and denying him liquids from June 27-29, 2019. (See Doc.

No. 40 at 9.) He maintains that he “suffered dehydration, chest pains, craps, and

shortness of breath,” and that an RN “had to call for help to hydrate [him] and give

[him a] breathing treatment.” (Doc. No. 35 at 5.) In light of Plaintiff’s allegations,




                                             9
     Case 1:19-cv-01504-SHR-EB Document 56 Filed 08/25/20 Page 10 of 12




the Court concludes that the requested video footage from June 29, 2019 is relevant

to Plaintiff’s claims.

      Defendants cite to a previous decision by this Court in support of their

argument that production of 24 hours of video footage poses issues. (Doc. No. 55

at 10-11.) Specifically, Defendants rely upon the following passage:

      The videos pose a difficulty for a few reasons—first, they are recorded
      via the prison’s proprietary software and can only be played back with
      a copy of the prison’s proprietary software. Problems routinely arise
      when attempting to play back the video on various computer systems,
      with various versions of Windows, and often, the receivers of the video
      cannot get the video to play at all. As software and hardware on
      computers are updated, it becomes more difficult to play older video
      with older playback systems.

      To prevent these software related issues for the administration at
      Plaintiff’s prison and him, counsel for Defendants must have the
      videos, when they are functional, converted into a standard “.wmv” file,
      which should easily play upon any computer without issue. Defendants
      are not withholding requested video recordings, nor is there any
      evidence of such, and they are sending the videos as soon as they are
      available.

Easley v. Tritt, No. 1:17-cv-930, 2020 WL 836695, at *3 (M.D. Pa. Feb. 20, 2020).

Defendants assert that, “as was the case in Easley, Defendants responded to

Plaintiff’s production requests by producing extensive written documents—

notwithstanding their interposing of objections to Plaintiff’s requests.” (Doc. No.

55 at 11.) Defendants’ reliance on that passage in Easley, however, is misplaced. In

that matter, the Court recognized Defendants’ need for an extension to complete
                                        10
       Case 1:19-cv-01504-SHR-EB Document 56 Filed 08/25/20 Page 11 of 12




discovery and directed that any relevant, functional video be produced to Plaintiff.

Easley, 2020 WL 836695, at *3. Moreover, despite Defendants assertion that they

are not withholding video recordings from Plaintiff (Doc. No. 55 at 11), nothing in

the record indicates that such have been produced. Accordingly, the Court will grant

Plaintiff’s motion to compel to the extent that Defendants will be directed to produce

the A-ISO camera cell video footage from June 29, 2019, beginning at 12:00 a.m.,

to 12:00 a.m. on June 30, 2019.

        Finally, Defendants argue that Plaintiff’s motion should be denied because

they have already produced responsive documents, thereby satisfying their discovery

obligations. (Doc. No. 55 at 12.) Specifically, Defendants indicate that they have

made responsive documents, including RN Nichols’ progress notes, available for

Plaintiff’s review. (Id. at 12 & n.3.) In light of this representation, the Court will

deny Plaintiff’s motion as moot with respect to his request that the Court compel the

production of RN Nichols’ medical notes.

III.    CONCLUSION

        For the foregoing reasons, Plaintiff’s motion to compel (Doc. No. 52) will be

granted in part and denied as moot in part. The motion will be granted to the extent

that Defendants will be directed to produce the A-ISO camera cell video footage

from June 29, 2019, beginning at 12:00 a.m., to 12:00 a.m. on June 30, 2019. The

                                          11
     Case 1:19-cv-01504-SHR-EB Document 56 Filed 08/25/20 Page 12 of 12




motion will be denied as moot with respect to Plaintiff’s request that the Court

compel the production of RN Nichols’ medical notes. An appropriate Order follows.



                                            s/ Sylvia H. Rambo
                                            United States District Judge
Date: August 25, 2020




                                       12
